Order, Supreme Court, Bronx County (George Friedman, J.), entered February 8, 2000, which, in an action to recover damages for injuries sustained in an automobile accident, granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
There is no merit to plaintiffs’ contention that defendant is estopped from asserting that New York courts lack jurisdiction over his person because he failed to notify the Department of Motor Vehicles of his new, out-of-State address pursuant to Vehicle and Traffic Law § 505 (5) (see, Keane v Kamin, 94 NY2d 263). There is simply no jurisdictional predicate for this action. Defendant was not a domiciliary of New York, either at the time of the complained of New Jersey accident or at the time the action was commenced (id.). Concur — Sullivan, P. J., Nardelli, Williams, Saxe and Friedman, JJ.